Citation Nr: 1312158	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  12-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to November 15, 2011, and to a compensable rating thereafter, for pharyngitis.  

2.  Entitlement to a compensable rating for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1994 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied a July 2009 claim for compensable ratings for the Veteran's service-connected pharyngitis and bilateral pes planus.

In a rating decision in April 2012 the RO increased the rating for the Veteran's service-connected pharyngitis to 10 percent effective July 21, 2009, until November 15, 2011.  

The issue of entitlement to a compensable rating for service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected pharynx disability was productive of a chronically sore throat until a February 2011 tonsillectomy; neither pharyngitis, nor any other disorder of the pharynx, was found when the Veteran was last examined in November 2011; and there is no lay or medical evidence of any symptoms involving the pharynx, other than occasional hoarseness, since the November 2011 examination.  





CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for pharyngitis prior to November 15, 2011, and to a compensable rating thereafter, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6512-6516 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in December 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision has been obtained.  The Veteran's VA treatment records have been obtained.  In addition, she has been accorded multiple VA examinations and was afforded an opportunity to give testimony before the Board.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  The Board will therefore review the merits of the Veteran's claim for an increased rating for her service-connected pharyngitis, de novo.

II.  Increased rating, pharynx

In a rating decision in November 2004, the RO granted service connection for pharyngitis with an evaluation of 0 percent.  That decision was not appealed.

In July 2009, the Veteran filed her current claim for an increased rating.  

On VA examination in December 2009, the Veteran complained of recurring episodes of pharyngitis, characterized by soreness, difficulty swallowing, and several hours fever.  She denied any trauma to the throat, and any swallowing or breathing difficulties except during flare-ups.  Examination of the oral cavity revealed very large cryptic tonsils with mild inflammatory reaction in several of the crypts, but the pharynx was "negative."  

VA treatment records compiled during the appeal period advise of a chronically sore throat and episodes of tonsillitis and tonsillar hypertrophy every month with intermittent periods of improvement until February 2011, when the Veteran underwent a tonsillectomy.  Postoperative records dated in March and April 2011 advise that the Veteran was doing very well.

On VA examination in November 2011 the Veteran complained of four to five days of hoarseness every other month.  No obstructions, masses, or other disorder of the pharynx was found on examination.  

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

The Veteran's pharynx disability has been evaluated under the provisions of Diagnostic Code 6599-6521 since service connection was established.  Diagnostic Code 6521 provides for evaluation of injuries to the pharynx.  See 38 C.F.R. § 4.97.  Under Diagnostic Code 6521, a 50 percent rating is warranted for stricture or obstruction of the pharynx or nasopharynx; or for absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; or for paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  

The Veteran's pharynx disability has also been analogously evaluated (and a higher rating assigned) under the "chronic laryngitis" provisions of Diagnostic Code 6516.  Under this code a 10 percent rating is assigned when there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Although the Veteran continues to have bouts of hoarseness since her February 2011 tonsillectomy, there is and has been no clinical evidence of thickening or nodules of cords, no polyps, no submucous infiltration, and no pre-malignant changes on biopsy at any time during the appeal period, so an increase higher than the 10 percent rating already assigned by the RO is not warranted.  Diagnostic Code 6516.  There is also no stricture or obstruction of the pharynx or nasopharynx; no absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; and no paralysis of the soft palate with difficulty swallowing or speech impairment at any time during the appeal period; so a compensable rating under the pharynx injury provisions of Diagnostic Code 6521 is not warranted.  There consequently is no basis on which to assign a higher rating other than as already granted by the RO.  The weight of the evidence is accordingly against the claim for a rating higher than 10 percent before November 15, 2011, and for a compensable rating thereafter; the benefit of the doubt doctrine is in turn not applicable (38 C.F.R. § 4.3); and a staged rating is in turn not warranted (Hart, 21 Vet. App. 505).  

In reaching this conclusion, the Board has considered whether the case should be referred to the Director of VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the Board finds that the schedular rating criteria are adequate.  The assigned diagnostic criteria contemplate the severity and symptomatology of the Veteran's pharyngitis disability, and there is no evidence in the claims file of symptomatology that does not comport within the assigned diagnostic criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Finally, the Board notes that the Court has held that a request for total disability rating for compensation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In this case a claim for TDIU has not been expressly raised by the Veteran or reasonably raised by the record.  In fact, according to the evidence of record the Veteran is engaged in substantially gainful employment.  Moreover, according to the 2011 VA examiner, the Veteran's pharynx disability does not impact her ability to work; and there is no lay allegation or medical evidence of record that refutes this assertion.  The Board further notes that there is no record of pharyngitis, for which the Veteran is service-connected, since the 2011 tonsillectomy.  

ORDER

A rating higher than 10 percent rating for pharyngitis prior to November 15, 2011, and for a compensable rating thereafter, is denied.


REMAND

With regard to the Veteran's claim for a compensable rating for her service-connected bilateral pes planus disability, on VA foot examination in December 2009 the examiner elicited subjective pain of the Achilles tendons at the area of insertion, and concluded that the Veteran had pes planus, especially when standing.  On VA foot examination in November 2011, the Veteran complained of pain on use of the feet that was not relieved by shoe inserts.  However, according to the November 2011 examiner, the Veteran's arch was normal bilaterally, and x-rays do not support a diagnosis of pes planus but instead show that the Veteran has arthritis, which the examiner stated is "not due to or related to" the Veteran's service-connected pes planus.  See also June 2010 VA Podiatry Clinic record [electronic file] regarding bilateral feet swelling secondary to hypertension medication.  As the symptoms, if any, that are attributable to the Veteran's service-connected pes planus have not been identified, the evidence is inadequate for rating purposes and the Veteran should be accorded a new VA examination.  See 38 C.F.R. § 3.327; see also Mittleider v. West, 11 Vet. App. 181 (providing that if an examiner is unable to medically distinguish the extent of impairment attributable to the service-connected disability, the benefit-of-the-doubt doctrine directs that all such impairment be attributed to the service-connected disability). 

In addition to the foregoing, VA treatment records [electronic file] dated in April 2012 note that the Veteran was being sent, at the behest of the VAMC, for a podiatry consult by a non-VA provider.  Unfortunately, this evidence was not mentioned by the agency of original jurisdiction prior to its September 2012 certification of the case to the Board.  Remand for compliance with 38 C.F.R. § 19.37(a) is therefore warranted.  On remand outstanding VA treatment records dating from April 2012 should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated since May 2012 from the Jackson VAMC.

Any additional records identified by the Veteran during the course of this remand should also be requested following receipt of any necessary authorization(s) from the Veteran.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA foot examination to determine the severity of her service-connected bilateral pes planus disability.  The claims file should be made available to and reviewed by the examiner prior to completion of the examination report.  All indicated tests should be performed, and all findings reported in detail.

The examiner is specifically requested to make note of the Veteran's subjective bilateral foot complaints, and state whether the symptoms are relieved by a built-up shoe or arch support, and whether the weight-bearing line is over or medial to the great toe.  The examiner should also state whether there is inward bowing of the tendo Achillis; pain on manipulation and use of the feet; evidence of marked pronation or abduction; swelling on use; callosities; extreme tenderness of plantar surfaces of the feet; and marked inward displacement and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances.  All other findings and diagnoses pertaining to the feet should also be set forth.  If other conditions of the feet are present, the examiner should specify which symptoms and findings are attributable to the service-connected disability.  If that is not possible, the examiner should so state.  

3.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


